DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
	Amended claims received on 03/07/2022, which moves the limitation of the original claim 5 into the original claim 1 and three new claims, do not overcome the current rejection of record.  
	Applicant’s arguments are Inoue does not disclose material layer between the block 32 and body 31 and the coating of a flame retardant from Yang would not be placed between two elements. However, Yang discloses the flame retardant may be formed in various positions of the secondary battery (BC 1, BC 2, BC 3, or BC 4) or the battery module (20, [0037], [0065], [0075], & [0079]) and the flame retardant may be included in any part inside or outside the battery module, and may be included simultaneously inside and outside the battery module ([0037], [0065], [0079]). Thus, the applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as obvious over Yang et al (KR 20130064031 A, machine translation with paragraphs labelled is provided in this Office Action) and further in view of Inoue et al. (WO 2016027673 A1).
Regarding claim 1, Yang discloses a battery module (20) comprising:
two or more battery cells (annotated Fig. 3, eight battery cells in pairs annotated as BC 1, BC 2, BC 3, and BC 4, [0068]), wherein the two or more battery cells are pouch type secondary batteries ([0003] regarding high demand of pouch-type secondary batteries), each battery cell (unit cell, annotated Fig. 3 annotates the unit cells as BC 1, BC 2, BC 3, and BC 4) having an electrode assembly having ends respectively connected to a first end of an electrode lead (103a or 103b) of opposite polarities sealed in a pouch case (unit cell casing) together with an electrolyte (annotated Fig. 3 shows 103a and 103b on opposing ends of BC 1, BC 2, BC 3, or BC 3) and a second end of each electrode lead (103a or 103b) exposed to an outside of the pouch case ([0068] regarding electrode terminal protruding to the outside of the unit cell casing)
wherein the electrode leads (103a and 103b) and a bus bar (202) are connected to a first battery cell (annotated Fig. 3, within BC 1) and a second battery cell (annotated Fig. 3, within BC 2) of the two or more battery cells (annotated Fig. 3, eight battery cells annotated as BC 1, BC 2, BC 3, and BC 4),
Yang does not teach the bus bar comprises a metal layer and a material layer that is conductive, but capable of acting as a resistor above a predetermined temperature, and wherein the material layer comprises a gas generating material that is decomposed at the predetermined temperature or higher to generate a gas and increase resistance.
However, Yang teaches inorganic compound flame retardant is decomposed by heat to release incombustible gases and induce an endothermic reaction ([0054]) and the gas can easily break the current block element ([0074]). Yang also teaches melamine cyanurate may be used as a flame retardant ([0052]).
Instant specification lists melamine cyanurate as a flame retardant that generates gas as it undergoes endothermic decomposition with heat ([0055]-[0056]). The gas is generated in the material layer and may also serve to break electrical connections. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Yang teaches since the terminal connection part 202 is a part where the temperature rises directly to a place through which current flows, if a flame retardant and a foaming agent are included in these parts, the elevated heat of the unit cell and the battery module can be effectively lowered ([0071]), thus capable of acting as a resistor. Additionally, Yang teaches the flame retardant may be formed in various positions of the secondary battery (BC 1, BC 2, BC 3, or BC 4) or the battery module (20, [0037], [0065], [0075], & [0079]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify a bus bar comprises a metal layer and a material layer that is conductive, but capable of acting as a resistor above a predetermined temperature, and wherein the material layer comprises a gas generating material that is decomposed at the predetermined temperature or higher to generate a gas and increase resistance in order to effectively lower the elevated heat.

    PNG
    media_image1.png
    413
    908
    media_image1.png
    Greyscale

Yang teaches flame retardant is decomposed by heat to release incombustible gases and induce an endothermic reaction ([0054]) and the gas can easily break the current block element (205 [0074]), thus capable of acting as a resistor. Accordingly, during abnormal operation of the battery, an electrical short between the positive electrode terminal 103a and the electrode bus bar 203a may be more easily made, and thus battery stability may be improved ([0074]). Yang further discloses the flame retardant may be included in any part inside or outside the battery module, and may be included simultaneously inside and outside the battery module ([0037], [0065], [0079]) and the flame retardant may be formed in various positions of the secondary battery (BC 1, BC 2, BC 3, or BC 4) or the battery module (20, [0075]). 
However, Yang does not teach wherein the bus bar includes a block and a body, the block being connected to the electrode leads, the block being separate from the body and embedded in the body, a surface of the block being exposed to an outside, the material layer being interposed between the body and the block. 
Inoue teaches a surface of the block (top of 13b) being exposed to an outside (Fig. 10C shows the 13b is exposed to the outside), the material layer (base of 13b on the right side) being interposed between the body (31) and the block (top of 13b, page 9 lines 340-342). 
Yang and Inoue are analogous in the field of batteries with current cutoff function with an abnormality occurs (page 1 lines 10-12).
Following the broadest reasonable interpretation, a material layer may be a coating layer and vice versa. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the busbar (202) that uses a flame retardant as a resistor to break the current block element with temperature increase of Yang with the snapping busbar (30) of Inoue, in order to cut off the current more reliably (page 9, lines 350-351).
Regarding claim 3, modified Yang disclose the battery module of claim 1, but does not teach wherein the gas generating material is melamine cyanurate.
However, Yang teaches melamine cyanurate is a flame retardant ([0052]) and flame retardant is decomposed by heat to release incombustible gases and induce an endothermic reaction ([0054]).
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date to use melamine cyanurate as the gas generating material.
	Regarding claim 6, modified Yang disclose the battery module of claim 1, wherein Inoue teaches block (30) comprises: a first block (13b) connected to an electrode lead of the first battery cell (12); a first material layer (base of 13b on the right side) interposed between the body (31) and the first block (13b), a second material layer (left side of 13d) interposed between the body (32) and the second block (13d), the second block (13d), and the electrode lead of the second battery cell (11), in order.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the busbar (202) of Yang with the snapping busbar (30) of Inoue, in order to cut off the current more reliably (page 9, lines 350-351).
Regarding claim 7, modified Yang disclose the battery module of claim 1, wherein the first battery cell (BC 1) and the second battery cell (BC 2) are connected in series through the bus bar (202; annotated and Fig. 3 [0025] regarding series connection).
Regarding claim 8, modified Yang disclose the battery module of claim 7, wherein the first battery cell (BC 1) and the second battery cell (BC 2) are stacked such that respective electrode leads (terminals 103a and 103b) are stacked to have opposite polarities (annotated Fig. 3 shows stacking of 103a and 103b on opposing ends of each BC, and from opposite polarity of 203a and 203b, cells are connected in series, and pair of battery cells are stacked to have opposite polarity within each BC), and the bus bar is disposed in parallel to the stack direction such that the respective electrode leads are connected (middle portion of 202)
Yang does not teach the second end of the electrode lead of the first battery cell and the second end of the electrode lead of the second battery cell are bent toward each other in a stack direction. Instead, Yang teaches the bus bar is bent and connected to the terminals.
However, Yang teaches the batteries can have terminals which are bent (see Fig. 1, bending inside package), and the busbar could be rearranged to be only parallel, without the bent portions, and the terminals could be bent and the device would function in the same manner.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date to have the second end of the electrode lead of the first battery cell and the second end of the electrode lead of the second battery cell bent toward each other in a stack direction and the bus bar is disposed in parallel to the stack direction between bent portions of the respective electrode leads such that the respective electrode leads are connected, as this would have been the rearrangement of parts without modifying the operation of the device (MPEP 2144.04).
Regarding claim 9, modified Yang disclose the battery module of claim 1, and does not teach wherein the bus bar is in a plate shape with a thickness less than a length and a width and is provided with grooves through which the electrode leads penetrate.
However, Yang teaches part of the bus bar (203a side, 203b side, or 202 side) is in a plate shape with a thickness less than a length and a width (annotated Fig. 3). Yang further teaches another part of the bus bar (202 top, 202 bottom, 203a top, or 203b bottom) penetrates the electrode leads (103a and 103b, see annotated Fig. 3 regarding the penetration/connection of 202 top, 202 bottom, 203a top, or 203b bottom with 103a and 103b).
Figs. 5 to 9 of instant specifications, the first bus bar 280 is for connecting the electrode leads 240 of the same polarity in one cell bank 211, and the second bus bar 290 is also for connecting the electrode leads 240 of different polarities between the two cell banks 211 ([0071]). The first bus bar 280 and the second bus bar 290 are respectively provided with grooves 286 and 296 through which the electrode leads 240 penetrate. In addition, the first bus bar 280 and the second bus bar 290 are similar to the bus bar 180 described in the previous embodiment ([0072]).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the bus bar is in a plate shape with a thickness less than a length and a width and is provided with grooves through which the electrode leads penetrate” is therefore presumed to be inherent.
Regarding claim 10, modified Yang disclose a battery pack ([0028]) comprising:
at least one battery module (20, [0028]) according to claim 1; and
a pack case (battery module exterior material, 201) configured to package the at least one battery module (20).
Regarding claim 11, modified Yang disclose a vehicle comprising at least one battery pack according to claim 10 ([0029] regarding battery pack used for vehicles).
Regarding claim 12, modified Yang disclose the battery module of claim 1, but does not teach wherein the material layer extends below an outer surface of the bus bar. 
However, Yang teaches since the terminal connection part 202 is a part where the temperature rises directly to a place through which current flows, if a flame retardant and a foaming agent are included in these parts, the elevated heat of the unit cell and the battery module can be effectively lowered ([0071]), thus capable of acting as a resistor. Additionally, Yang teaches the flame retardant may be formed in various positions of the secondary battery (BC 1, BC 2, BC 3, or BC 4) or the battery module (20, [0037], [0065], [0075], & [0079]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the material layer to extend below an outer surface of the bus bar.
Regarding claim 13, modified Yang disclose the battery module of claim 1, wherein Inoue discloses the material layer (base of 13b on the right side) prevents direct contact of the body (31) with the block (top of 13b, Figs. 10B-10D).
Regarding claim 14, modified Yang disclose the battery module of claim 1, wherein Inoue discloses the body (31) with the block (top of 13b) are formed of the metal layer (base of 13b on the right side, Figs. 10B-10D).

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being inherent over Yang et al. (KR 20130064031 A, machine translation with paragraphs labelled is provided in this Office Action) and Inoue et al. (WO 2016027673 A1, machine translation with paragraphs labelled is provided in this Office Action) as applied to claim 1 above, and further in view of Kenya et al. (WO 2018155281 A1).
Regarding claim 2, modified Yang disclose the battery module of claim 1, but does not teach wherein the material layer further comprises a conductive material, and an adhesive.
Kenya teaches the conductive adhesive layer is a layer existing current collector and electrode mixture layer, and is a conductive material, binder, and a foaming agent ([0020]).
Yang and Kenya are analogous in the field of secondary batteries because both are about safety and disconnecting with high current. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the bus bar of Yang to the conductive adhesive layer of Kenya to comprise a conductive material and an adhesive, in order to ensure a high degree of safety, as well as increased conductivity and ability to attach to the electrodes ([0008]).
Regarding claim 4, modified Yang disclose the battery module of claim 2, but does not teach wherein the conductive materials are connected and fixed to each other by the adhesive, and when the gas is generated, the conductive materials are disconnected to increase resistance.
However, Yang teaches melamine cyanurate is a flame retardant ([0052]) and flame retardant is decomposed by heat to release incombustible gases and induce an endothermic reaction ([0054]).
Kenya teaches the conductive adhesive layer is a layer existing current collector and electrode mixture layer, and is a conductive material, binder, and a foaming agent ([0020]). Kenya also teaches the foaming agent generates nonflammable gas such as nitrogen by thermal decomposition ([0040]), the processing of raising the temperature due to an internal short circuit foams the inside of the electrochemical element, thus a high degree of safety of the electrochemical element can be sufficiently ensured ([0041]). Kenya further teaches melamine cyanurate foaming temperature is 350 ⁰C ([0047]) and melamine compounds are more preferred from the viewpoint of improving adhesiveness ([0048]). 
It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the bus bar material of Yang with the conductive materials of Kenya are connected and fixed to each other by the adhesive, and when the gas is generated, the conductive materials are disconnected to increase resistance, in order to ensure a high degree of safety ([0008] & [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728